 

Exhibit 10.1

 

MUTUAL RELEASE AND HOLD HARMLESS AGREEMENT

 

THIS Mutual Release and Hold Harmless Agreement is dated this 30th day of
October, 2018, by and between GREGORY FETTIG, an individual residing in the
state of Colorado (“FETTIG”), 19065 Eagle Ridge Dr. Golden, CO 80401 [Telephone:
(720)373-3148], DUFT BORNSEN AND FETTIG, LLP, a Colorado general partnership
registered as a limited liability partnership (“DBF”, formerly DUFT BORNSEN &
FISHMAN, LLP and now DUFT & BORNSEN, PC, and, together with FETTIG, the “FETTIG
PARTIES”), 1526 Spruce Street, Suite 302, Boulder, CO 80302-4261, and APPLIED
ENERGETICS, INC., a Delaware corporation formerly known as Ionatron, Inc.
(“AE”), 2480 West Ruthrauff Road, Suite 140Q, Tucson Arizona, 87505 [Telephone:
(520) 628-7415], collectively “the Parties”.

 

WHEREAS differences have arisen between the FETTIG PARTIES and AE regarding the
validity of the issuance by AE to DBF, on or about March 29, 2016 at the
direction of recently ousted director of AE, George Farley, of 5,000,000
restricted shares of common stock, par value $0.001 per share, represented by
stock certificate no. AE1076 (the “DBF Shares”), and, as a result thereof, the
payment of invoices rendered by DBF to AE for payment of fees for legal
patent-related services in the amount of $9,825.00; and

 

WHEREAS, the FETTIG PARTIES and AE desire and intend to resolve claims, if any,
that have arisen, may have arisen, or may arise in connection with the foregoing
transactions;

 

WHEREAS, the Parties have agreed to the resolution, compromise and settlement of
all disputes, claims and controversies among them as provided herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

For and in consideration of a payment from AE to the FETTIG PARTIES in the sum
of $12,000.00, which constitutes payment of outstanding invoices totaling
$9,825.00 plus additional consideration of $2,175.00, the FETTIG PARTIES hereby
agree to surrender to AE the stock certificate representing the DBF Shares for
cancellation and to accept the foregoing cash payment from AE in full
satisfaction of any and all outstanding payment obligations of AE owing to the
FETTIG PARTIES. Within five (5) business days from the date of the execution of
this Agreement, AE shall deliver to FETTIG a check in the amount of $12,000 made
payable to FETTIG against delivery by FETTIG to AE of the stock certificates
representing the DBF Shares, duly endorsed for transfer to AE and cancellation
as provided herein or accompanied by duly executed stock powers (in either case
together with a medallion guarantee or such other evidence of signature as AE’s
stock transfer agent may require) whereupon AE shall cause the DBF Shares to be
cancelled by delivering the DBF Shares to AE’s stock transfer agent for
cancellation.

 

Each of the FETTIG PARTIES represents and warrants to AE that:

 

 Page 1 of 4 

 

  

Each of the FETTIG PARTIES has the legal capacity to execute, deliver and
perform his obligations under this Agreement. All entity action on the part of
DBF and its partners necessary for the authorization, execution and delivery of
this Agreement and the performance of all obligations of the FETTIG PARTIES has
been properly taken. This Agreement has been duly executed and delivered by the
FETTIG PARTIES and is a valid and legally binding agreement of the FETTIG
PARTIES, enforceable against the FETTIG PARTIES in accordance with its terms.

 

FETTIG PARTIES is the holder of record of the DBF Shares, and is the beneficial
owner of the DBF Shares, free and clear of any and all liens, claims,
encumbrances and restrictions on the transfer (“Liens”). The FETTIG PARTIES
agree to deliver to AE all of their right, title and interest in, to and under
the DBF Shares, free and clear of all Liens.

 

AE and its agents, attorneys, insurers, insurance plans, representatives, family
members, heirs, executors, beneficiaries, assigns and any other person acting on
its behalf, hereby completely release and forever discharge the FETTIG PARTIES
and their attorneys, representatives, principals, servants, administrators,
indemnitors, beneficiaries, and assigns, from any and all claims, cross-claims,
counter-claims, rights, costs, liabilities, loss of income, actual, punitive or
exemplary damages, attorney’s fees, expenses and compensation of any nature
whatsoever, whether known or unknown, seen or unforeseen, accrued or unaccrued,
fixed or contingent, liquidated or non-liquidated, which have been or could have
been asserted in any federal, state or administrative forum, whether based on a
claim of negligence, breach of contract, breach of fiduciary duty, fraud or
other intentional tort, or any other theory of recovery including malpractice,
in any manner arising out of the transactions hereinabove referenced.

 

Each of the FETTIG PARTIES and its agents, attorneys, insurers, insurance plans,
representatives, family members, heirs, executors, beneficiaries, assigns and
any other person acting on its behalf, hereby completely release and forever
discharge AE and its attorneys, representatives, principals, servants,
administrators, indemnitors, beneficiaries, and assigns, from any and all
claims, cross-claims, counter-claims, rights, costs, liabilities, loss of
income, actual, punitive or exemplary damages, attorney’s fees, expenses and
compensation of any nature whatsoever, whether known or unknown, seen or
unforeseen, accrued or unaccrued, fixed or contingent, liquidated or
non-liquidated, which have been or could have been asserted in any federal,
state or administrative forum, whether based on a claim of negligence, breach of
contract, breach of fiduciary duty, fraud or other intentional tort, or any
other theory of recovery, in any manner arising out of the transactions
hereinabove referenced.

 

Each of the Parties agrees to defend, fully indemnify, and hold the other party
harmless from any loss, liability, damage or costs such party may hereafter
incur arising out of or relating to (i) any failure or breach by the party to
perform any of its covenants, agreements or obligations under this Agreement, or
(ii) any inaccuracy or incompleteness of any of the representations and
warranties of the party contained in this Agreement. FETTIG further agrees to
defend, fully indemnify, and hold AE harmless from any loss, liability, damage
or costs AE may hereafter incur from any claim raised by DUFT & BORNSEN, PC or
DBF in connection with the services provided by FETTIG to AE.

 

 Page 2 of 4 

 

  

FETTIG PARTIES AND AE HAVE THE RIGHT TO SEEK INDEPENDENT COUNSEL REGARDING THIS
SETTLEMENT AGREEMENT. NEITHER FETTIG NOR DBF is REPRESENTING OR ADVISING AE AS
TO THIS SETTLEMENT AGREEMENT.

 

The Parties acknowledge that in executing this Mutual Release Agreement they
have carefully reviewed and had the opportunity to review the terms of this
Mutual Release Agreement, with counsel of their choice and are fully aware of
the extent of their rights and obligations under this Agreement. The Parties
further agree that the language of this Mutual Release Agreement shall not be
construed presumptively against any of the Parties to this Mutual Release
Agreement.

 

This Mutual Release Agreement shall not constitute an admission of any of the
allegations against the other and shall not be considered as an admission of
liability, wrongdoing or improper conduct.

 

This Agreement contains the entire understanding of the Parties with respect to
the subject matter hereof and supersedes any and all prior or contemporaneous
warranties, understandings and agreements heretofore made by the Parties
relating to such subject matter. There are no representations, warranties,
covenants or undertaking other than those expressly set forth herein. Neither
this agreement nor any of the provisions hereof may be amended, waived, or
modified except by an agreement in writing signed by the party against whom the
enforcement of any such amendment, waiver or modification is sought.

 

The Parties agree that this Mutual Release Agreement may be executed in two or
more counterparts, each of which shall constitute an original and binding copy
of this Agreement, albeit one and the same instrument. Executed copies of this
Agreement sent and received by email shall be as binding as the original.

 

The Parties agree that the fact of this Agreement, including all terms,
conditions, duties, and obligations hereof, shall be held and maintained by each
and all Parties in strictest confidence and with utmost efforts to maintain the
secrecy hereof in all respects; provided, however, that AE may make such
disclosures regarding this Agreement and the cancellation of the DBF Shares as
may be required to satisfy is financial reporting and disclosure obligations
arising under applicable federal and state securities laws and regulations. The
Parties specifically agree that this confidentiality term constitutes a material
inducement and valuable consideration for their entering into this Agreement.
The foregoing obligations to maintain secrecy and confidentiality of this
Agreement are subject only to such duties of disclosure as may be required by
applicable law and legal process, including but not limited to subpoena power,
and shall not apply to communications with a Party’s legal, tax, insurance, or
financial advisors.

 

The Parties agree that irreparable damage would occur in the event any provision
of this Agreement was not performed in accordance with the terms hereof and the
Parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.

 

 Page 3 of 4 

 

  

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors, heirs and assigns. No party may assign
this agreement or any of its rights, interests or obligations hereunder without
the prior written consent of the other parties. In case any further action is
necessary or desirable to carry out the purposes and intentions of this
agreement and to vest AE with full title to the DBF Shares, the Parties hereby
agree to take such additional actions as may be reasonably requested by the
others.

 

This Mutual Release Agreement shall be construed in accordance with the laws of
the State of Delaware. Any legal action related to this Agreement shall be in
the State of Delaware. The prevailing party in any legal action shall be
entitled to recover reasonable attorney’s fees and costs incurred in the action.

 

IN WITNESS whereof, the Parties have hereunto set their hand and seal.

 

DATED:     GREGORY FETTIG       DUFT, BORNSEN &       FETTIG, LLP) (“FETTIG
PARTIES”)

 

  By:       Gregory Fettig

 

DATED: 11/1/18   APPLIED ENERGETICS, INC.

 

  By: /s/ Bradford T. Adamczyk     Bradford T. Adamczyk     PEO, Applied
Energetics

 



 Page 4 of 4 

 

  

MUTUAL RELEASE AND HOLD HARMLESS AGREEMENT

 

THIS Mutual Release and Hold Harmless Agreement is dated this 30th day of
October, 2018, by and between GREGORY FETTIG, an individual residing in the
state of Colorado (“FETTIG”), 19065 Eagle Ridge Dr. Golden, CO 80401 [Telephone:
(720)373-3148], DUFT BORNSEN AND FETTIG, LLP, a Colorado general partnership
registered as a limited liability partnership (“DBF”, formerly DUFT BORNSEN &
FISHMAN, LLP and now DUFT & BORNSEN, PC, and, together with FETTIG, the “FETTIG
PARTIES”), 1526 Spruce Street, Suite 302, Boulder, CO 80302-4261, and APPLIED
ENERGETICS, INC., a Delaware corporation formerly known as Ionatron, Inc.
(“AE”), 2480 West Ruthrauff Road, Suite 140Q, Tucson Arizona, 85705 [Telephone:
(520) 628-7415], collectively “the Parties”.

 

WHEREAS differences have arisen between the FETTIG PARTIES and AE regarding the
validity of the issuance by AE to DBF, on or about March 29, 2016 at the
direction of recently ousted director of AE, George Farley, of 5,000,000
restricted shares of common stock, par value $0.001 per share, represented by
stock certificate no. AE1076 (the “DBF Shares”), and, as a result thereof, the
payment of invoices rendered by DBF to AE for payment of fees for legal
patent-related services in the amount of $9,825.00; and

 

WHEREAS, the FETTIG PARTIES and AE desire and intend to resolve claims, if any,
that have arisen, may have arisen, or may arise in connection with the foregoing
transactions;

 

WHEREAS, the Parties have agreed to the resolution, compromise and settlement of
all disputes, claims and controversies among them as provided herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

For and in consideration of a payment from AE to the FETTIG PARTIES in the sum
of $12,000.00, which constitutes payment of outstanding invoices totaling
$9,825.00 plus additional consideration of $2,175.00, the FETTIG PARTIES hereby
agree to surrender to AE the stock certificate representing the DBF Shares for
cancellation and to accept the foregoing cash payment from AE in full
satisfaction of any and all outstanding payment obligations of AE owing to the
FETTIG PARTIES. Within five (5) business days from the date of the execution of
this Agreement, AE shall deliver to FETTIG a check in the amount of $12,000 made
payable to FETTIG against delivery by FETTIG to AE of the stock certificates
representing the DBF Shares, duly endorsed for transfer to AE and cancellation
as provided herein or accompanied by duly executed stock powers (in either case
together with a medallion guarantee or such other evidence of signature as AE’s
stock transfer agent may require) whereupon AE shall cause the DBF Shares to be
cancelled by delivering the DBF Shares to AE’s stock transfer agent for
cancellation.

 

Each of the FETTIG PARTIES represents and warrants to AE that:

 

 Page 1 of 4 

 

  

Each of the FETTIG PARTIES has the legal capacity to execute, deliver and
perform his obligations under this Agreement. All entity action on the part of
DBF and its partners necessary for the authorization, execution and delivery of
this Agreement and the performance of all obligations of the FETTIG PARTIES has
been properly taken. This Agreement has been duly executed and delivered by the
FETTIG PARTIES and is a valid and legally binding agreement of the FETTIG
PARTIES, enforceable against the FETTIG PARTIES in accordance with its terms.

 

FETTIG PARTIES is the holder of record of the DBF Shares, and is the beneficial
owner of the DBF Shares, free and clear of any and all liens, claims,
encumbrances and restrictions on the transfer (“Liens”). The FETTIG PARTIES
agree to deliver to AE all of their right, title and interest in, to and under
the DBF Shares, free and clear of all Liens.

 

AE and its agents, attorneys, insurers, insurance plans, representatives, family
members, heirs, executors, beneficiaries, assigns and any other person acting on
its behalf, hereby completely release and forever discharge the FETTIG PARTIES
and their attorneys, representatives, principals, servants, administrators,
indemnitors, beneficiaries, and assigns, from any and all claims, cross-claims,
counter-claims, rights, costs, liabilities, loss of income, actual, punitive or
exemplary damages, attorney’s fees, expenses and compensation of any nature
whatsoever, whether known or unknown, seen or unforeseen, accrued or unaccrued,
fixed or contingent, liquidated or non-liquidated, which have been or could have
been asserted in any federal, state or administrative forum, whether based on a
claim of negligence, breach of contract, breach of fiduciary duty, fraud or
other intentional tort, or any other theory of recovery including malpractice,
in any manner arising out of the transactions hereinabove referenced.

 

Each of the FETTIG PARTIES and its agents, attorneys, insurers, insurance plans,
representatives, family members, heirs, executors, beneficiaries, assigns and
any other person acting on its behalf, hereby completely release and forever
discharge AE and its attorneys, representatives, principals, servants,
administrators, indemnitors, beneficiaries, and assigns, from any and all
claims, cross-claims, counter-claims, rights, costs, liabilities, loss of
income, actual, punitive or exemplary damages, attorney’s fees, expenses and
compensation of any nature whatsoever, whether known or unknown, seen or
unforeseen, accrued or unaccrued, fixed or contingent, liquidated or
non-liquidated, which have been or could have been asserted in any federal,
state or administrative forum, whether based on a claim of negligence, breach of
contract, breach of fiduciary duty, fraud or other intentional tort, or any
other theory of recovery, in any manner arising out of the transactions
hereinabove referenced.

 

Each of the Parties agrees to defend, fully indemnify, and hold the other party
harmless from any loss, liability, damage or costs such party may hereafter
incur arising out of or relating to (i) any failure or breach by the party to
perform any of its covenants, agreements or obligations under this Agreement, or
(ii) any inaccuracy or incompleteness of any of the representations and
warranties of the party contained in this Agreement. FETTIG further agrees to
defend, fully indemnify, and hold AE harmless from any loss, liability, damage
or costs AE may hereafter incur from any claim raised by DUFT & BORNSEN, PC or
DBF in connection with the services provided by FETTIG to AE.

 

 Page 2 of 4 

 

  

FETTIG PARTIES AND AE HAVE THE RIGHT TO SEEK INDEPENDENT COUNSEL REGARDING THIS
SETTLEMENT AGREEMENT. NEITHER FETTIG NOR DBF is REPRESENTING OR ADVISING AE AS
TO THIS SETTLEMENT AGREEMENT.

 

The Parties acknowledge that in executing this Mutual Release Agreement they
have carefully reviewed and had the opportunity to review the terms of this
Mutual Release Agreement, with counsel of their choice and are fully aware of
the extent of their rights and obligations under this Agreement. The Parties
further agree that the language of this Mutual Release Agreement shall not be
construed presumptively against any of the Parties to this Mutual Release
Agreement.

 

This Mutual Release Agreement shall not constitute an admission of any of the
allegations against the other and shall not be considered as an admission of
liability, wrongdoing or improper conduct.

 

This Agreement contains the entire understanding of the Parties with respect to
the subject matter hereof and supersedes any and all prior or contemporaneous
warranties, understandings and agreements heretofore made by the Parties
relating to such subject matter. There are no representations, warranties,
covenants or undertaking other than those expressly set forth herein. Neither
this agreement nor any of the provisions hereof may be amended, waived, or
modified except by an agreement in writing signed by the party against whom the
enforcement of any such amendment, waiver or modification is sought.

 

The Parties agree that this Mutual Release Agreement may be executed in two or
more counterparts, each of which shall constitute an original and binding copy
of this Agreement, albeit one and the same instrument. Executed copies of this
Agreement sent and received by email shall be as binding as the original.

 

The Parties agree that the fact of this Agreement, including all terms,
conditions, duties, and obligations hereof, shall be held and maintained by each
and all Parties in strictest confidence and with utmost efforts to maintain the
secrecy hereof in all respects; provided, however, that AE may make such
disclosures regarding this Agreement and the cancellation of the DBF Shares as
may be required to satisfy is financial reporting and disclosure obligations
arising under applicable federal and state securities laws and regulations. The
Parties specifically agree that this confidentiality term constitutes a material
inducement and valuable consideration for their entering into this Agreement.
The foregoing obligations to maintain secrecy and confidentiality of this
Agreement are subject only to such duties of disclosure as may be required by
applicable law and legal process, including but not limited to subpoena power,
and shall not apply to communications with a Party’s legal, tax, insurance, or
financial advisors.

 

The Parties agree that irreparable damage would occur in the event any provision
of this Agreement was not performed in accordance with the terms hereof and the
Parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy at law or equity.

 

 Page 3 of 4 

 

  

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors, heirs and assigns. No party may assign
this agreement or any of its rights, interests or obligations hereunder without
the prior written consent of the other parties. In case any further action is
necessary or desirable to carry out the purposes and intentions of this
agreement and to vest AE with full title to the DBF Shares, the Parties hereby
agree to take such additional actions as may be reasonably requested by the
others.

 

This Mutual Release Agreement shall be construed in accordance with the laws of
the State of Delaware. Any legal action related to this Agreement shall be in
the State of Delaware. The prevailing party in any legal action shall be
entitled to recover reasonable attorney’s fees and costs incurred in the action.

 

IN WITNESS whereof, the Parties have hereunto set their hand and seal.

 

DATED: 11/1/18   GREGORY FETTIG       DUFT, BORNSEN &       FETTIG, LLP)
(“FETTIG PARTIES”)

 

  By: /s/ Gregory Fettig     Gregory Fettig

 

DATED:     APPLIED ENERGETICS, INC.

 

  By:       Bradford T. Adamczyk

 



 Page 4 of 4 

 



 

